Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, filed 3/29/2022 with respect to 1, 11 and 12 have been fully considered and are persuasive.  

Olov alone or in combination with Bruan does not teach:
“rotate, based on the posture of the operation input circuitry in the first coordinate system for controlling the robot and prior to generating the motion command that includes a motion direction and a motion scalar quantity of the leading end of the robot, a second coordinate system associated with the operation input circuitry, the second coordinate system being rotatable relative to the first coordinate system”

Therefore claims 1, 11 and 12 are deemed novel, and rejection of claims 1, 11, 12 and their dependent claims has been withdrawn.

No art was found in further search that teaches or suggests or renders obvious the above
limitations in combination with the other elements of the claim. Any comments considered
necessary by applicant must be submitted no later than the payment of the issue fee and, to
avoid processing delays, should preferably accompany the issue fee. Such submissions should be
clearly labeled “Comments on Statement of Reasons for Allowance”.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARSLAN AZHAR whose telephone number is (571)270-1703. The examiner can normally be reached Mon-Fri 7:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Burke can be reached on 571-270-3844. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ARSLAN AZHAR/Examiner, Art Unit 3664                                                                                                                                                                                                        
/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664